Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 1 of 20

——_FuE + ____ ENTERED

——____ LOGGED RECEIVED
2CZ EBP/RRR: USAO 2019R00626
JUL - 2 2020
IN THE UNITED STATES DISTRICT COURT aT GREENBELT gy
pIsTA
FOR THE DISTRICT OF MARYLAND On NeT OF MARYLAND
BY
UNITED STATES OF AMERICA *
*
V. * CASE NO. GLS-20-1659
*
JUSTINA ELENA OLIVERO, * FILED UNDER SEAL
a/k/a “Justina Guzman,” ¥
*
Defendant *
*
KREKKEK

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

I, Detective Michael Adami, being first duly sworn, hereby depose and state as follows:
INTRODUCTION

ls I am an “investigative or law enforcement officer of the United States” within the
meaning of Section 2510(7) of Title 18, United States Code, that is. an officer of the United States
who is empowered by law to conduct investigat ions of and to make arrest for offences enumerated
in Section 2516 of Title 18 of the United States Code.

2. The facts set forth in this affidavit are based on my own personal knowledge,
information obtained from other individuals including other law enforcement officers, interviews
of witnesses, documents and records, communications with others who have personal knowledge
of the events and circumstances described herein, and information gained through my training and
experience.

2. Based on the facts set forth in this Affidavit, there is probable cause to believe that,
on the dates described below, in the District of Maryland and elsewhere, JUSTINA ELENA

OLIVERO, a/k/a “Justina Guzman” (““OLIVERO”), committed 18 U.S.C. § 1344 (bank
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 2 of 20

fraud), 18 U.S.C. § 1343 (wire fraud), 18 U.S.C. § 1028A (aggravated identity theft), and 18 U.S.C.
§ 1708 (unlawful possession of stolen mail) (collectively the “Target Offenses”).

4, Because this affidavit is being submitted for the limited purpose of establishing
probable cause in support of a criminal complaint, | have not included each and every fact known
to me concerning this investigation. I have set forth only the facts necessary to establish probable
cause that OLIVERO violated the offenses listed above.

AGENT TRAINING AND EXPERIENCE

5. I am a Detective with the Montgomery County Police Department (“MCPD”),
serving as a Task Force Officer (“TFO”) with the Department of Homeland Security (“DHS”)
United States Secret Service (“USSS”) National Capital Region Task Force. I have served as a
TFO since February 2018, and I have worked at MCPD since 2003. During this time, | have
worked as an investigator with the MCPD, Investigative Services Bureau, Criminal Investigation
Division, Financial Crimes Section. | have conducted complex criminal investigations into matters
such as bank fraud, embezzlement, identity theft, money laundering, and financial exploitation of
the elderly, and | am a Certified Fraud Examiner (“CFE”).

PROBABLE CAUSE

6. The U.S. Postal Inspection Service (“USPIS”), MCPD, and Homeland Security
Investigations (“HSI”) are conducting an investigation into OLIVERO regarding allegations of
mail theft, mail fraud, and aggravated identity theft, involving multiple Maryland victims. As set
forth below, there is probable cause to believe that OLIVERO orchestrated three fraud schemes:
(1) an identity theft scheme where she deposited stolen checks into various bank accounts and
withdrew the money; (2) a credit card fraud scheme where she impersonated American Express

customers, ordered emergency replacement cards in those customers’ names, and had those cards
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 3 of 20

mailed to her address; and (3) while working at a criminal defense law firm, OLIVERO
fraudulently convinced the law firm’s clients to send her money for services she could not and did
not provide.
Unlawful Possession of Stolen Mail and Identity Theft Scheme

7. In June 2018, MCPD received a complaint of check forgery and mail theft from
Victim |, a resident of Bethesda, Maryland. On December 29, 2017, Victim 1 mailed out check
#1790, written from Victim 1’s Bank of America account in the amount of $27,000 made payable
to the Montgomery County Government for Victim 1’s 2018 property taxes. Approximately six
months later, Victim | learned check #1790 had not been negotiated by the Montgomery County
Government. The check was altered, made payable to Victim 2 and Victim 3, and negotiated.

8. Investigators determined that Victim 1’s altered check #1790 was deposited into a
TD Bank account ending in 4210 (‘ACCOUNT 1”). ACCOUNT I was opened in the names of
Victim 2 and Victim 3 with an address in Laurel, Maryland (“RESIDENCE 1”). Documents
obtained during this investigation revealed that OLIVERO was a tenant at RESIDENCE | during
the same time period that ACCOUNT | was opened.

9. In addition to Victim 1s stolen check #1790, two additional stolen checks were
deposited into ACCOUNT 1. On May 29, 2018, Check #26240214, issued from the State of
Maryland Comptroller’s Office in the amount of $7,000.15 and made payable to Victim 2 and
Victim 3, was deposited into ACCOUNT |. On June 4, 2018, check #53479, issued from Victim
4’s Wells Fargo account in the amount of $5,000 and made payable to Victim 2 and Victim 3, was
deposited into ACCOUNT 1.

5

10, Investigators interviewed Victim 2 and Victim 3, a married couple. at their

oe fi

residence in Potomac, Maryland. Victim 2 and Victim 3 reported that they did not open

by
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 4 of 20

ACCOUNT | and did not authorize anyone to open ACCOUNT | on their behalf. Investigators
presented Victim 2 and Victim 3 with a copy of check #1790, which had been negotiated in their
names. Victim 2 and Victim 3 confirmed that they had not seen the check before and had not
negotiated check #1790. In addition, Victim 2 and Victim 3 reported check # 26240214 from the
State of Maryland Comptroller’s Office was their tax refund check that they never received.

Il. Investigators contacted Victim 4, who resided in Potomac, Maryland. Victim 4
stated that check #53479 was a convenience check! associated with Victim 4’s Capital One Credit
Card. Victim 4 reported that Victim 4 never received check #53479 in the mail and did not
authorize anyone to issue the check on Victim 4’s behalf.

12. According to TD Bank records, there were two cash withdrawals from ACCOUNT
1. The first withdrawal occurred on May 30, 2018, for $5,000 and the second withdrawal occurred
on June 6, 2018, also for $5,000. Both withdrawal slips displayed the name “Justina Guzman”
and both withdrawal slips were signed “Justina Guzman.” Two checks were also issued from
ACCOUNT |. On or about May 28, 2018, check #0098, made payable to Individual | in the
amount of $1,750.00, was negotiated against ACCOUNT |. “Security Deposit” was written on
the memo line on Check # 0098. On May 29, 2018, Check #0099, also made payable to Individual
| in the amount of $1,750.00, was negotiated against TD Bank ending 4210. “Rent for June” was
written on the memo line of Check #0099. Investigators contacted Individual 1, who worked for
a real estate company located in Columbia, Maryland. Individual | advised that OLIVERO
provided both checks (#0098 and #0099) as payment for a certain rental property located in Laurel,

Maryland (“RESIDENCE 2”). The lease agreement for RESIDENCE 2 listed OLIVERO and

 

‘Convenience checks are blank checks that lenders, usually credit card issuers, offer to their
customers to access lines of credit.
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 5 of 20

Individual 2 as tenants for a twelve-month period, from June 2018 to May 2019. The lease
agreement for the property stated that the security deposit and first month’s rent were each in the
amount of $1,750.

13. | Onor about September 14, 2018, law enforcement officers executed a state search
warrant at RESIDENCE 2. During the search, OLIVERO was present at the address. OLIVERO
was arrested for an unrelated outstanding arrest warrant and transported to the Laurel Police
Department, where she was niterviewed, After being advised of her Constitutional rights,
OLIVERO admitted to obtaining the stolen checks from an individual named “James” and
admitted to depositing Victim |°s $27,000 stolen check into a TD Bank account in the names of
Victim 2 and Victim 3. OLIWVERO further provided investigators with her phone number
(“TELEPHONE 1”).

14. As a result of the search and seizure warrant at RESIDENCE 2, numerous items of
evidentiary value were seized, including stolen mail consisting of blank convenience checks; bank,
credit card, and investment account statements belonging to victims residing in Potomac,
Maryland; two Apple iPhones (including an iPhone X), one Apple iPad, and one HP laptop;
credit/debit cards and numerous bank statements in the name of “Justina Guzman” and “Justina
OLIVERO;” and a spiral notebook containing handwritten notes of victims’ names, addresses,
social security numbers, and dates of birth, including the personal identifying information (“PII’’)
of Victim 2 and Victim 3.

15. As part of the investigation, law enforcement officers obtained bank records for the
bank, credit card, and investment account statements found at RESIDENCE 2. Specifically. law
enforcement officers obtained and reviewed statements from a BB&T Bank account ending 1898

in the name “Justina Guzman;” a Capital One Bank account ending 7013 in the name “Justina
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 6 of 20

Olivero;” a Capital One Bank account ending 8183 in the name “Justina Guzman;” a Citibank
account ending 6573 in the name “Justina Olivero;” a Wells Fargo account ending 7223 in the
name “Justina Guzman;” and a TD Bank account ending 4153 in the name “Justina Guzman.”
Twenty-three personal checks totaling $102,276.49 and involving seventeen victims were
deposited into these six accounts and ACCOUNT | maintained by OLIVERO. The account
holders for the 23 deposited checks were interviewed by investigators. Each account holder
confirmed that the checks were stolen from the mail. Once the stolen checks were deposited,
approximately $102,276.49 was subsequently depleted from the six accounts through ATM cash
withdraws, online transfers, and debit card purchases.

16. As discussed further below, even after the search of RESIDENCE 2, OLIVERO
continued to commit mail theft, bank fraud, and aggravated identity theft. On January 23, 2020,
investigators met with Victim 6 and learned that a PNC convenience check was stolen out of
Victim 5 and 6’s residential mailbox, located in Potomac, Maryland, and negotiated at a PNC
branch located in Laurel, Maryland. Victim 5 and 6’s PNC convenience check #8016 was made
payable to “Justina Olivero” in the amount of $3,000. PNC Bank provided a video from January
8, 2020, showing OLIVERO entering the PNC Bank branch in Laurel, Maryland and cashing
Victim 5 and 6’s stolen convenience check #8016.

17. On April 9, 2020, Victim 6, the wife of Victim 5, reached out to law enforcement
officers to let investigators know that Victim 5 had received the following flyer in the mail

oe . . . a
advertising in-home cleaning services’:

 

° Your affiant further notes that on March 5, 2020, the Governor of the State of Maryland declared
a state of emergency in response to the spread of the novel coronavirus known as COVID-19.

6
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 7 of 20

J& CLEANING SERVICES
Jostina Gayman

justinadjjcleanservice.com

4

 

18. | According to open-source records, J&J Cleaning Services is a business with a
certain address in Laurel, Maryland (“RESIDENCE 3”). According to Maryland’s Business
Registry, the only registered agent for J&J Cleaning Services is “Justina Guzman” at RESIDENCE
3. The Articles of Organization for J&J Cleaning Services were filed on February 4, 2020.
According to subscriber records, the phone number listed on the flyer (“TELEPHONE 2”) is
registered to “Justina Guzman.”

19. In December 2019, Eagle Bank contacted the MCPD to report an account takeover.
Victim 7, a resident of Potomac, Maryland, had an Eagle Bank account ending in 6045. The
following stolen and altered checks were drawn on Victim 7°s 6045 account: (1) Check #1914,
dated September 26, 2019, in the amount of $1,215.36 and made out to “Pepco.” had been altered
to pay “Pepco (Victim 8)”; and (2) Check #1916, dated September 2019, in the amount of $6,500
and made payable to “Royal Poinciana,” had been altered to pay “Royal Poinciana (Victim 8).”
In addition to the stolen checks, between October 18, 2019, and November 4, 2019, four fraudulent

bank-to-bank (“ACH”) transfers in the name of Victim 7 and five fraudulent ACH transfers in the
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 8 of 20

name of Victim 7’s husband, Victim 9, were made to a Citibank account for $2,500.00 each. The
total loss from Victim 7’s account based on the stolen checks and the fraudulent ACH transfers is
$27,715.36.

20. Eagle Bank provided investigators with recorded calls of the suspect purporting to
be Victim 7 in order to take over the account. Those two calls were made to Eagle Bank on October
17, 2019, using a certain phone number, TELEPHONE 3. During the call, the suspect provided
Victim 7’s personal identification information in order to change the account settings.

21. Investigators reviewed Citibank records for the account that received the fraudulent
ACH transfers from Victim 7 and 9s account. The signatory on the Citibank account is Victim 8
with RESIDENCE 3 as the address. The address on this account was changed from an address in
Inwood, New York, to RESIDENCE 3 on October 23, 2019. In addition, the phone number
associated with the account was TELEPHONE 3, the same number that was used to call Eagle
Bank in order to unlawfully access Victim 7’s Eagle Bank account.

22. As discussed further below, Victim 8 is also a victim of OLIVERO’s extortion
scheme. In addition, investigators identified the following additional stolen and altered checks
that had been deposited into Victim 8’s account, unbeknownst to Victim 10: (1) Check #1008,
dated September 26, 2019, in the amount of $2,079.02 and drawn on Victim 10’s Revocable Trust
Account made out to “Chase Cards” had been altered to pay “Chase Cards / Victim 8; (2) Check
#1011, dated September 26, 2019, in the amount of $700 drawn on Victim 10’s account and made
out to “Nordstrom” had been altered to pay “Nordstrom or Victim 8;” (3) Check #6714, dated
October 4, 2019, in the amount of $1,297.50 drawn on Victim 11 and Victim 12’s account and
made out to “Boone and Sons,” had been altered to pay “Boone and Sons / Victim 8”; and (4) a

cashier’s check #50873850 from the Aberdeen Proving Ground Federal Credit Union (*APG
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 9 of 20

FCU”), dated August 22, 2019, in the amount of $5,500 and made out to Victim 13, had been
altered to pay Victim 8.

23. Law enforcement officers contacted Victim 9, who lives in Potomac, Maryland.
Victim 9 confirmed that Victim 9 does not know Victim 8, and that the checks were not authorized
and possibly stolen from the U.S. Mail. Law enforcement also contacted Victims | 1 and 12, who
live in Potomac, Maryland. Victims 11 and 12 do not know Victim 8 and did not authorize a check
to be cashed by Victim 8. Victim I1 further stated that Victim 11 believed the Check #6714 was
likely a gift meant for Victim |1°s grandson.

24. — According to records obtained from APG FCU, cashier’s check # 50873850 was
purchased by Victim 14 and payable to Victim 13 for $5,500. Investigators contacted Victim 14,
who advised Cashier’s Check # 50873850 was a payment handled by an attorney, Individual 3.
As discussed further below, Individual 3 represented Victim 8 in a federal criminal investigation.
In addition, Individual 3 employed OLIVERO at Individual 3’s Law Firm 1.

25. As part of this investigation, law enforcement officers obtained surveillance
footage from Citibank of the suspect accessing Victim 8’s account and conducting transactions.
The suspect in that footage appears to be OLIVERO. In addition, the suspect can be seen
operating a newer model white SUV believed to be a Hyundai. As discussed further below, law
enforcement officers have observed OLIVERO driving a white Hyundai, which she parks at
RESIDENCE 3.

26. On January 24, 2020, the MCPD received a report that Victim 15, a Potomac,
Maryland resident, was the victim of identity theft. The theft occurred when a suspect attempted
to gain access to Victim 15’s bank account at the Atlantic Union Bank. The suspect had called the

bank and attempted to change the email address that was associated with Victim 15’°s account. The
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 10 of 20

unknown suspect had Victim 15°s name, home address, office address, Social Security number,
account Trustee information, and bank account number. The Atlantic Union Bank representative
was suspicious and did not allow the suspect to change Victim 15°s email address on file. The
suspect was able to set up online payments through “Zelle” and attempted several electronic
payments to “Justina Olivero” and another individual, but the bank was able to identify and stop
. the theft before suffering financial loss. The caller accessing the account requested a cashier’s
check made payable to “Justina Olivero.”

27. Law enforcement officers subsequently obtained the recorded calls that the suspect
made to the Atlantic Union Bank. On January 24, 2020, five calls were made to the Atlantic Union
Bank call center. During the calls, the suspect caller purporting to be Victim 15 attempted to
update the email on the account to a certain email address (“EMAIL 1°) and inquired about Zelle
cash limits. During the calls, the suspect caller coughed repeatedly, claimed to be in the hospital,
had cancer, had a family emergency, requested a new debit card be sent to the recovery center, and
at one time spoke in Spanish. The voice on each of those calls appears to sound the same,
indicating that it was the same female purporting to be Victim 15. In addition, the voice on the
calls to the Atlantic Union Bank appears to sound the same as the female voice who called Eagle
Bank attempting to access Victim 7’s account.

28. | As mentioned above, during the search warrant at RESIDENCE 2 on September
14, 2018, law enforcement officers seized an iPhone X belonging to OLIVERO. The phone was
searched pursuant to a search warrant. The Apple ID associated with the iPhone X belonging to

OLIVERO is the email address EMAIL 1.
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 11 of 20

29. Capital One N.A. (Capital One), CitiBank, BB&T Bank (“~BB&T”), Wells Fargo
Bank (“Wells Fargo”), TD Bank, and PNC Bank are all financial institutions within the meaning
of 18 U.S.C. § 20, whose deposits are federally insured by the FDIC.

The Credit Card Fraud Scheme

30. In addition to stealing and altering checks, OLIVERO used stolen identities to
order replacement American Express (“AMEX”) credit cards in the names of wealthy individuals
without the account holders’ knowledge or consent. OLIVERO then directed those credit cards
to addresses associated with OLIVERO.

31; In August 2017, an unknown individual purporting to be Victim 16 contacted
AMEX to request an emergency card replacement (“ECR”) for an account ending 5007 belonging
to Victim 16. Victim 16 is the wife of a CEO of an international investment bank. The unknown
individual called AMEX using a certain phone number (“TELEPHONE 4”). At the request of the
unknown individual, AMEX issued an ECR in OLIVERO’s name, using a shipping address in
Laurel, Maryland (“RESIDENCE 4”)

32. According to FedEx records, the fraudulent ECR, tracking # 740993480231. was
delivered to RESIDENCE 4 on August 16, 2017. Leasing documents obtained during the
investigation indicated OLIVERO resided at RESIDENCE 4 on that date. AMEX advised that
the ECR that was sent to RESIDENCE 4 had an unlimited credit limit.

33. In January 2018, an unknown individual using TELEPHONE | contacted AMEX
in order to add OLIVERO’s name to Victim 16’s account ending 1014. After OLIVERO’s name
was added, the unknown individual requested another ECR. AMEX issued the ECR ending in
2012 and delivered it, via FedEx, to RESIDENCE 1. According to FedEx records, the package

containing the new ECR was received and signed for by “Olivero.”. An AMEX investigator

1]
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 12 of 20

advised this card had an unlimited credit limit. Leasing documents obtained during the
investigation indicated that OLIVERO resided at RESIDENCE | during the time the fraudulent
AMEX card was delivered.

34, AMEX determined that additional ECRs associated with accounts belonging to
Victim 17 and Victim 18 were sent to RESIDENCE 1. In January 2018, seven emergency
replacement cards for Victim 17’s accounts ending 4007, 6004, 5006, 6002. 7000, 6004, and 8000
were shipped to RESIDENCE |. The phone number used to request those ECRs was
TELEPHONE 1, which also was the same phone number used to request the ECR associated with
Victim 16’s account. AMEX advised that five of the ECRs that were sent had an unlimited credit
limit, and two of the ECRs that were sent had credit limits of $14,500 each. Additionally, in March
2018, AMEX determined that a person using TELEPHONE 1 had requested an ECR for the
account ending 2005 belonging to Victim 18. The ECR was shipped to OLIVERO’s address at
the time, RESIDENCE 1, via FedEx 4362276846635. AMEX advised this card had an unlimited
credit limit.

35. | TELEPHONE 1, captured by AMEX, is the same number provided by OLIVERO
during her interview with law enforcement on September 14, 2018. In addition, this number was
the same number assigned to the iPhone X seized during the search warrant at OLIVERO’S
residence, RESIDENCE 2, in September 2018.

36. Law enforcement officers identified a second phone number associated with
OLIVERO that was also used to request ECRs. According to MCPD Pawn Unit records,
OLIVERO used her name, a certain phone number (“TELEPHONE 5”), and RESIDENCE 3, to

pawn a Cuban necklace with an angel pendant on February 7, 2020.
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 13 of 20

37. According to AMEX records, between March 9, 2019, and January 14, 2020,
AMEX received approximately 181 calls from TELEPHONE 5. Those phone calls resulted in at
least six ECRs being issued and mailed to RESIDENCE 3.

The Extortion Scheme

38. Law Firm | is a law firm located in Montgomery County, Maryland, that provides
various legal services, including criminal defense. Individual 3 is a lawyer working at Law Firm
1. In2018, OLIVERO was a client of Law Firm |. According to Individual 3, OLIVERO agreed
to work at Law Firm | in exchange for legal services from Law Firm | and Individual 3.

39. During the Fall of 2018, and as part of her arrangement with Law Firm | and
Individual 3, OLIVERO worked at Law Firm | and performed administrative duties such as filing
client documents, picking up legal documents from court, and converting paper client files to
digital format. Additionally, OLIVERO, who is a fluent Spanish speaker. provided informal
translation services to assist Individual 3 with Law Firm 1s Spanish speaking clients.

40. Unbeknownst to Law Firm | or Individual 3, OLIVERO used her employment
with Law Firm | to hold herself out as an attorney in order to fraudulently obtain money from
Victim 8 and Victim 19.° Victim 8 was a client of Law Firm 1. Since Victim 8 and her spouse,
Victim 19, both speak Spanish as their primary language, OLIVERO provided informal
translation services for Individual 3 when Individual 3 met with Victim 8 and Victim 19.
Obtaining the contact information for Victims 8 and 19 as part of her employment, OLIVERO
held herself out as an attorney and told Victims 8 and 19 that she had specific knowledge of the

legal system. Specifically, OLIVERO told Victims 8 and 19 that in exchange for money,

 

> OLIVERO is not licensed to practice law in the State of Maryland.

13
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 14 of 20

OLIVERO could: (1) get Victim 8 relocated to another detention facility; (2) assist Victim 19
with immigration issues; and (3) assist Victim 19 with child support issues. OLIVERO further
directed Victim 19 to send OLIVERO certain personal identifying information including
passports and banking information. In exchange for allegedly providing these legal services,
OLIVERO manipulated Victim 19 into paying OLIVERO money. In total. as part of this
scheme, Victim 8 and Victim 19 provided approximately $13,000 in payments directly to
OLIVERO.

Al. OLIVERO communicated with Victim 19 using the encrypted communication
service “WhatsApp.” OLIVERO used the WhatsApp screen name “Justina Maryland” and
TELEPHONE 5. As set forth above, the phone number associated with the WhatsApp screen
name “Justina Maryland” is the same phone number that OLIVERO used to obtain the fraudulent
AMEX ECRs.

42. As part of this investigation, law enforcement officers obtained the WhatsApp
communications between OLIVERO and Victim 19.4 OLIVERO communicated with Victim 19
about Victim 8°s immigration status and about payments for purported legal services OLIVERO
claimed she had performed. OLIVERO also provided fabricated court documents to make it
appear to Victim 19 as if OLIVERO had actually performed the services. For instance,
OLIVERO directed Victim 19 to send Victim 8’s immigration documents to OLIVERO at a
certain Gmail address (“EMAIL 2”). OLIVERO told Victim 19 that OLIVERO could obtain

asylum for Victim 8 for a fee. WhatsApp communications show that Victim 19 shared pictures of

 

* Your Affiant notes that the WhatsApp communications referenced herein were primarily in
Spanish. Where referenced in this affidavit, summaries of those communications rather than word-
for-word interpretations are provided.
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 15 of 20

Victim 8’s passport, driver’s license with OLIVERO. According to records from U.S. Citizenship
and Immigration Services, Victim 8’s asylum application was rejected on August 5, 2019. Even
after Victim 8’s application was rejected, OLIVERO continued to make representations to
Victim 8 and Victim 19 that OLIVERO was working on Victim 8's immigration status.

43. On August I, 2019, OLIVERO asked Victim 19 for $3,000 to pay for attorney
services related to moving Victim 8 to another detention facility. OLIVERO falsely claimed that
the funds were necessary to submit a petition to the jail in order to have Victim 8 moved. When
Victim 19 responded to OLIVERO that Victim 19 did not have the money, OLIVERO told
Victim 19 to pay half of the money and claimed that OLIVERO would swear in front of a judge
that the remaining money would be paid at some point in the future. OLIVERO provided Victim
19 with a Bank of America account number ending in 7115 and instructed Victim 19 to put
‘OLIVERO’s name on the payment and RESIDENCE 3 as the address. OLIVERO confirmed to
Victim 19 that OLIVERO had submitted the petition.

44. On August 3, 2019, OLIVERO contacted Victim 19 through WhatsApp and
claimed that the jail was asking for additional money to allow visits.

45, On August 6, 2019, OLIVERO provided Victim 19 a picture of a fabricated
document (below) for “inmate transfer” that references “Attorney Justina Olivero” and a remaining
payment. In August 2019, there was no attorney licensed to practice law in the State of Maryland

with the name Justina Olivero.
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 16 of 20

 

SORE CERCENT CORRE POI. PREVOR CE DRGE S CAEN TE, MARYLAND

CRIMINAL NO. PX-19-0125

INMATE TRANSE RI

 

46. That same day, on August 6, 2019, Victim 19 asked OLIVERO how much money
Victim 19 still owed. OLIVERO then provided another picture of a fabricated document (below)
purporting to be a jail transfer receipt. The document purports to be for the case United States of
America v. Victim 8, and includes Spanish and English wording, and references a payment of
$1,500 on August 1, 2019, an outstanding balance of $1,500, and a final date of payment in the
presence of a judge on August 7, 2019. Moreover, based on my training, experience, and
conversations with the U.S. Marshals Service, an individual cannot pay a court or a detention

facility to have prisoners relocated.
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 17 of 20

HK Digeramnnst KF Riles FRCL
WADE MREALED? Penge 10018

   

Case Boi fsa-OOL

 

IN THE UNITED STATES DISTRICT COURT -
POR THE DISTRICT OF MARYLASD

    

UNITED STATES OF AMERICA

¥

TRANSFER. PAYMENT
CARCEL TRANSFER PAYMENT IN

47. On August 7, 2019, in order to confirm payment, via WhatsApp, Victim 19 sent
OLIVERO pictures of two Money Gram receipts totaling $1,500 (below). Both receipts show
payments were made to “Justina Guzman,” a known alias of OLIVERO, on August 7, 2019, with

the address of RESIDENCE 3:
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 18 of 20

ile

 

48. As part of this investigation, law enforcement officers obtained bank records for
the Bank of America account ending in 7115 in the name of OLIVERO. Law enforcement
officers identified twelve transactions from August |, 2019, through September 11, 2019, totaling
$8,200 sent from Victim 8 directly to OLIVERO’s Bank of America account ending 7115.

According to Victim 19, these payments were for legal services that OLIVERO claimed to have
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 19 of 20

provided to Victim 8 and Victim 19. The statements for OLIVERO’s Bank of America account
show no indication the funds were used for Victim 8 or Victim 19’s benefit.

49, During a meeting with law enforcement officers on October 11, 2019, Victim 19
related that OLIVERO asked for Victim 8’s bank and credit card information. OLIVERO told
Victim 19 that she needed the bank information to look into things and see how things were in the
account. Victim 19 said OLIVERO never stated why she needed the bank account information.
Victim 19 advised he sent Victim 8’s account information and cards to OLIVERO. Investigators
identified Victim 8°s account was with Citibank. This is the account that OLIVERO used to
deposit stolen checks and receive fraudulent ACH transfers from Victims 7, 9, 10, 11, 12, and 14.

50. On October 11, 2019, in the presence of law enforcement officers, Victim 19 placed
a recorded call to OLIVERO at TELEPHONE 5. Victim 19 identified that the voice of the female
on the recording was that of OLIVERO. During the conversation, OLIVERO told Victim 19
that Victim 8’s immigration case had been confirmed, but that Victim 19 would not receive any
paperwork. Finally, OLIVERO said Victim 19’s child support case would be resolved and that
they had an appointment with the judge on December |, 2019. Law enforcement officers
confirmed with the Nassau County, New York, Courthouse that there was no court date scheduled
for Victim 19’s child support case.

51. On November 7, 2019, Victim 19 engaged in a controlled meeting with
OLIVERO, in which law enforcement maintained physical surveillance over the two parties and
obtained recorded conversation. During the conversation, OLIVERO told Victim 19 that the
judge had been paid $5,000 to reinstate Victim 19’s driver’s license, which had been revoked for

not paying child support in Nassau County, New York. OLIVERO also said Victim 8’s asylum

19
Case 8:20-mj-01659-GLS Document 1-1 Filed 07/02/20 Page 20 of 20

request had been approved already, but she needed Victim 8’s assistance in filling out a
questionnaire so they could complete the paperwork.
52. In fact, as of May 28, 2020, law enforcement confirmed with Victim 19 that Victim
19’s driver’s license has not been reinstated, and that Victim 8 has not been granted asylum status
in the United States.
CONCLUSION
53. Based on the facts set forth above, | respectfully submit that there is probable cause

to believe that OLIVERO violated 18 U.S.C. §§ 1344, 1343, 1028A, and 1708.

Mekaal Clon
Detective Michael Adami
Montgomery County Police Department

Affidavit submitted by email and attested to me as true and accurate by telephone, consistent with
Fed. R. Crim. P. 4.1 and 41(d)(3) this 1st day of July 2020.

De phe

Honorable Gina L. Simms
United States Magistrate Judge

 

20
